The petition herein sets forth that the petitioner is under arrest and in custody of the chief of police of the city of San Diego pursuant to a complaint charging him with violations of a penal ordinance of that city. The specifications in that complaint are somewhat different from those mentioned in theMatter of the Application of Lee for Writ of Habeas Corpus,
(Crim. No. 434), ante, p. 719, [153 P. 992], wherein the decision of the court has been filed this day; but the reasons given for that decision are amply sufficient to dispose of the questions presented in this case.
The writ is discharged and the petitioner remanded to custody.
  James, J., and Shaw, J., concurred. *Page 807